NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1737-19

BAYONNE HOUSING
AUTHORITY,

         Plaintiff-Respondent,

v.

SINCERRAE ROSS,

     Defendant-Appellant.
_______________________

                   Submitted March 15, 2021 – Decided July 14, 2021

                   Before Judges Suter and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Hudson County, Docket No. LT-
                   007964-19.

                   Roberta L. Tarkan, attorney for appellant.

                   Kathleen A. Walrod, attorney for respondent.

PER CURIAM
      Defendant Sincerrae Ross is a tenant of plaintiff Bayonne Housing

Authority (BHA), which operates the public housing complex where defendant

resides.   Among other alleged violations, plaintiff charged defendant with

breaching her lease by permitting an unauthorized person, her children's father,

to receive mail and live at the residence.

      As a result, plaintiff sent defendant a notice of termination of tenancy and

demand for possession.      The BHA scheduled an administrative hearing to

address the unauthorized resident issue. However, defendant failed to appear,

and the hearing officer dismissed the matter. Plaintiff then filed a complaint for

possession and the matter was listed for trial.

      At trial, plaintiff offered into evidence a BHA-generated address

information request form (postal form). Plaintiff routinely employed the postal

form to determine who received mail at their apartment complex. The court

admitted the postal form into evidence without objection from defense counsel.1

      The court found defendant violated the lease by receiving the children's

father's mail at the apartment. The court found that plaintiff failed to prove the



1
  We glean this fact from the trial court's written statement of reasons supporting
its denial of defendant's subsequent order to show cause seeking vacation of the
judgment of possession. Appellant did not supply a record of the trial transcript.
R. 2:5-4(a).
                                                                            A-1737-19
                                        2
children's father lived at the apartment.       The court issued a judgment of

possession against defendant for violating the provision of her lease preventing

receipt of mail at the apartment by unauthorized persons.

      Defendant sought to vacate the judgment of possession by filing an order

to show cause with the court. Defendant objected to the hearsay nature of the

postal form for the first time at the show cause hearing. In its written statement

of reasons denying defendant's order to show cause, the court noted that William

Henderson, a BHA employee, testified he sent the postal form to the United

States Post Office on September 4, 2018, and that the post office returned the

form to him on September 8, 2018. The court found the BHA-generated postal

form was excepted from the hearsay rule pursuant to N.J.R.E. 803(c)(8).

Defendant then moved for reconsideration of the court's denial of the order to

show cause. The trial court denied reconsideration, and defendant appeals.

      Defendant argues before us that the postal form was inadmissible hearsay,

and that the trial court erred in relying upon it at trial. She argues that the trial

court's sole evidentiary basis for issuing the judgment of possession was the

postal form. Without it, defendant argues, plaintiff's possession action fails.




                                                                              A-1737-19
                                         3
      We note that our review has been hampered, to a degree, by the failure of

defendant to provide a complete record on appeal. Rule 2:5-4(a) states in

relevant part:

            The record on appeal shall consist of all papers on file
            in the court or courts or agencies below, with all entries
            as to matters made on the records of such courts and
            agencies, the stenographic transcript or statement of the
            proceedings therein, and all papers filed with or entries
            made on the records of the appellate court . . . .

See also R. 2:5-3(b) ("the transcript shall include the entire proceedings"); R.

2:6-1(a) (the appendix must contain parts of the record "essential to the proper

consideration of the issues").

      We discern from the limited record before us that defendant did not raise

her postal form hearsay objection during trial, but rather during the order to

show cause hearing as part of her efforts to vacate the possession order. When

issues are not properly raised before us, "[a]ppellate review is not limitless. The

jurisdiction of appellate courts . . . is bound by the proofs and objections

critically explored on the record before the trial court by the parties themselves."

State v. Robinson, 200 N.J. 1, 19 (2009). We do not "consider questions or

issues not properly presented to the trial court when an opportunity for such a

presentation [was] available unless the questions so raised on appeal go to the

jurisdiction of the trial court or concern matters of great public interest."

                                                                             A-1737-19
                                         4
Selective Ins. Co. v. Rothman, 208 N.J. 580, 586 (2012) (quoting Nieder v.

Royal Indem. Ins. Co., 62 N.J. 229, 234 (1977) (citation omitted)). Defendant

also failed to state in her appellate brief that the hearsay issue was not raised

during trial as required by Rule 2:6-2. An array of discretionary sanctions are

available for non-compliance with our rules, including, but not limited to,

dismissal of the appeal, imposition of costs and fees as well as other penalties.

See R. 2:9-9. We note these procedural deficiencies with concern, nonetheless

we will briefly address the merits.

      We will not disturb denial of a motion for reconsideration absent a clear

abuse of discretion. Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440

N.J. Super. 378, 382 (App. Div. 2015).             We examine discretionary

determinations, supported by the record, to discern whether an abuse of reasoned

discretion has occurred. Gac v. Gac, 186 N.J. 535, 547 (2006). We also examine

trial judges' evidentiary decisions using an abuse of discretion standard. Manata

v. Pereira, 436 N.J. Super. 330, 343 (App. Div. 2014) (citing Hisenaj v. Kuehner,

194 N.J. 6, 12 (2008)). Such "decisions should stand unless 'so wide off the

mark that a manifest denial of justice resulted.'" Anderson v. A.J. Friedman

Supply Co., 416 N.J. Super. 46, 72–73 (App. Div. 2010) (quoting Green v. N.J.

Mfrs. Ins. Co., 160 N.J. 480, 492 (1999)).


                                                                          A-1737-19
                                       5
      To admit a hearsay statement under the public records exception to the

hearsay rule, the proponent must demonstrate:

            a statement contained in a writing made by a public
            official of an act done by the official or an act,
            condition, or event observed by the official if it was
            within the scope of the official's duty either to perform
            the act reported or to observe the act, condition, or
            event reported and to make the written statement . . . .

            [Villanueva v. Zimmer, 431 N.J. Super. 301, 314 (App.
            Div. 2013).]

The purpose of this rule is to avoid compelling a public official to leave her

duties to testify on the trustworthiness of an official written statement when

there is a high probability that an accurate report has been performed. Ibid.

      We find defendant's arguments to be meritless. The trial court admitted

the BHA postal form into evidence without objection. The form originated with

the BHA, who sent it to the post office for the express purpose of verifying

mailing addresses. The post office returned the completed form promptly to the

BHA. We find no abuse of discretion in the trial court's evidentiary decision.

"[R]ecords which are properly shown to have been kept as required normally

possess a circumstantial probability of trustworthiness, and therefore ought to

be received in evidence."    State v. Matulewicz, 101 N.J. 27, 29-30 (1985)

(quoting Mahoney v. Minsky, 39 N.J. 208, 218 (1963)). Any argument not


                                                                          A-1737-19
                                       6
addressed here lacks sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1737-19
                                       7